Citation Nr: 1707249	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder with anxiety features, also claimed as anxiety and depression, to include as secondary to service-connected adenocarcinoma of prostate status post radical prostatectomy.

2.  Entitlement to service connection for depression and anxiety disorder, to include as secondary to a renal cancer tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969 with service in the Republic of Vietnam. 

This matter comes to the Board of Veterans Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied reopening the previously denied claim of entitlement to service connection for dysthymic disorder with some anxiety features (claimed as anxiety and depression), secondary to service-connected prostate cancer and which denied service connection for depression and anxiety disorder, to include as secondary to renal cancer.

In March 2012, the Veteran testified at a hearing at the RO.  A transcript of the hearing is of record.  

In March 2014, the Board reopened the claim for dysthymic disorder secondary to prostate cancer and remanded the appeal for additional development.  In September 2014, the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) continuing the previous denial.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1. The Veteran's acquired psychiatric disorder is not related to service and a psychosis did not have its onset in the first post-service year.

2.  A preponderance of the evidence is against a finding that the veteran's acquired psychiatric disorder was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for dysthymic disorder with anxiety features, also claimed as anxiety and depression, to include as secondary to service-connected adenocarcinoma of prostate status post radical prostatectomy, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for depression and anxiety disorder, to include as secondary to a renal cancer tumor, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The VA's duty to notify was satisfied through a letter dated in November 2009, which noticed the Veteran of the elements for service connection.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

The Veteran was provided a VA examination in February 2008, and the examiner offered an opinion as to the relationship between the veteran's dysthymic disorder and his service connected prostate cancer.  Pursuant to the Board's March 2014 remand directives, the Veteran was scheduled for an additional VA examination to address whether the veteran's dysthymic disorder was caused by or aggravated by his service connected prostate cancer.  In May 2014, the AOJ called the Veteran and left a voicemail and sent a letter to his residence requesting he confirm he would appear at a scheduled VA examination.  No response was received before the AOJ issued the previously mentioned September 2014 SSOC.  In October 2014 the Veteran, through his representative, submitted a signed notice that he wished to continue the appeal.  The Veteran has not asserted good cause for cancelling his scheduled examination or any notification or scheduling deficiency by VA.  The Veteran did not provide good cause as to why he cancelled and did not appear for the scheduled examination.  See 38 C.F.R. § 3.655; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained. 

The Court has held that VA's duty to assist is not always a one-way street.  See Wood, 1 Vet. App. at 193.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Thus, the Board finds that the AOJ complied with its duty to assist the Veteran by attempting to provide VA examinations, and another attempt to provide the VA examination is not warranted.  The claim on appeal will be evaluated based on the evidence of record.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2016) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the March 2012 videoconference hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  There has been no allegation of prejudice from the hearing and none has been found by the Board.  The undersigned remanded the issues currently on appeal to provide further assistance to the Veteran in developing these claims.  The duties imposed by Bryant were thereby met.

The record reflects substantial compliance with the September 2014 Board remand. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The AOJ obtained Social Security Administration (SSA) and updated VA treatment records.  The Veteran has not identified any additional records that should be obtained prior to a Board decision. The AOJ attempted to schedule the Veteran for an appropriate VA examination, as discussed above.  The AOJ readjudicated the claims in September 2014. 

Accordingly, the duties to notify and assist under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310  to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although a claimant is competent in certain situations to identify a simple condition such as hearing difficulty, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994)  (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran asserts his current dysthymic disorder is secondary to his service-connected prostate cancer.  In the alternative, the Veteran contends that he has a depression and anxiety disorder is secondary to renal cancer.

Turning to the evidence of record, the Veteran's service treatment records (STRs) are silent for complaints or treatment for any psychiatric disability.  Following service, there is no mental health treatment noted in the first year of leaving service.  The Veteran submitted claims in August 2007 and February 2009 claiming mental health disabilities related to service.  

VA treatment records demonstrate that the Veteran first sought mental health treatment in June 2004.  Notes from the VA Social Worker and treatment provider indicate that treatment was sought for the mental issues related an automobile accident in 2003.  A diagnosis of major depressive disorder, ruling out PTSD and anxiety disorder, was noted in June 2004 and again in October 2004. 

VA mental health notes indicate regular treatment from June 2004 through the appeal period.

Regarding direct service connection, there is no competent evidence that the Veteran's dysthymic disorder had its onset in service or is otherwise related to service.  The Veteran's service treatment records do not note any mental health problems during service. Indeed, the Veteran's own statements indicate he did not have any mental health issues until after service.  The earliest report of mental health treatment is in 2004.  As such, there is no competent evidence that direct service connection is warranted for the Veteran's acquired psychiatric disorder.  See 38 C.F.R. § 3.303.  Moreover, there is no evidence that the veteran's acquired psychiatric disorder manifested within the first post-service year therefore service connection is not warranted under 38 C.F.R. § 3.309.

On February 2008 VA examination, the examiner diagnosed dysthymic disorder and opined that the Veteran's diagnosed psychiatric disability was not related to his service connected prostate cancer.  The examiner based her opinion on the examination, along with all treatment records after service that did not indicate any reference to treatment or symptoms of mental issues during the military. The examiner also opined that it is less likely as not that any currently diagnosed psychiatric disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected prostate cancer.  The examiner also noted the Veteran's own reported lay observations to his treating physician in referring for mental health treatment that his mental health issues stemmed from his divorce, losing contact with his son, and the previously mentioned car accident in 2003.  The Board finds that the VA examiner's opinion is thorough and supported by a well-reasoned, in-depth rationale. Thus, it is highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

The Veteran's own statements during the entire appeal period indicate he believes his dysthymic disorder is secondary to his prostate or renal cancer; however, the etiology of his dysthymic disorder is a complex medical question beyond the competence of a layperson.  See Jandreau, 492 F.3d at 1376-77.  Thus the Veteran's lay statements are not probative.

VA attempted to obtain a VA examination to determine the causation of the Veteran's dysthymic disorder or if it was aggravated by the Veteran's service-connected disability.  As discussed above, the Veteran failed to report for the scheduled VA examination.  Thus, the Board must evaluate the claim based on the evidence of record.

A preponderance of the evidence is against a finding that secondary service connection is warranted.  There is a highly probative opinion that indicates there is no relationship between the Veteran's dysthymic disorder and his service-connected prostate cancer.   VA attempted to schedule the Veteran for another examination; however, as discussed above, the Veteran failed to appear for that exam.  Therefore, there is no competent evidence that the Veteran's dysthymic disorder is related to his service-connected prostate cancer.  The Board has considered the Veteran's contention that a relationship exists between his psychiatric disability and his prostate cancer.  As discussed, the Veteran is not competent to provide an opinion on complex medical questions and his unsubstantiated lay assertions do not outweigh the well-reasoned VA opinion as set forth above.

As noted above, as the Veteran's renal cancer is not a service-connected disability, the claim of entitlement to service connection for depression and anxiety as secondary to a renal cancer tumor disability is moot as a matter of law.  38 C.F.R. § 3.310.

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim. Thus, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER
 
Service connection for dysthymic disorder with anxiety features, to include as secondary to service-connected adenocarcinoma of prostate status post radical prostatectomy, is denied.


Service connection for depression and anxiety disorder, to include as secondary to a renal cancer tumor, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


